Citation Nr: 1243854	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  10-38 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

1.  Entitlement to service connection for residuals of a right heel/ankle injury, to include soft tissue damage and a scar involving the right ankle.

2.  Entitlement to service connection for residuals of a head injury, to include headaches.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2009 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In May 2011, a videoconference hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The issue of entitlement to service connection for residuals of a head injury, to include headaches, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical, and competent and credible lay, evidence of record is in equipoise as to whether the Veteran's residuals of a right heel/ankle injury, to include soft tissue damage and a scar involving the right ankle, are related to active service.



CONCLUSION OF LAW

Residuals of a right heel/ankle injury, to include soft tissue damage and a scar involving the right ankle, were incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for residuals of a right heel/ankle injury, to include soft tissue damage and a scar involving the right ankle, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that while serving aboard an aircraft carrier, USS CARL VINSON, he sustained an injury to his right heel/ankle when he was standing on a flight deck and was struck in the back of his heel by a moving tow bar, which was approximately 10 to 12 foot long and weighed 200 pounds.  He claims that he currently has soft tissue damage and a painful scar in the right heel/ankle area as a result of this in-service injury.

Service treatment records show that the Veteran was seen in March 1988 with a complaint of right ankle pain for a week.  He stated that a tow bar hit him on the back of his right ankle and it was fine until he resumed running on the previous day.  Objectively, there were no discoloration or deformities to the right ankle and the pain came mostly from the heel of the foot.  There was tenderness upon palpation.  The assessment was soft tissue damage to the right ankle.  Subsequent service treatment records, including the Veteran's May 1990 service separation examination and April 1993 Reserve examination reports, are negative for any abnormalities with regard to the right heel/ankle.

After separation from service, private treatment records dated in December 2001 show that the Veteran underwent an excision of a right heel ganglion cyst with a diagnosis of fibrous connective tissue with degenerative changes with regard to a right heel mass.

A July 2007 private treatment report from the Ashland Family Medicine noted that the Veteran was seen for recurring right Achilles ganglion cyst with pain.  X-ray of the right foot revealed no acute fracture, discoloration, or significant degenerative disease or other foot bony pathology.

The Veteran was afforded a VA examination in July 2009.  The VA examiner indicated that the claims file was reviewed.  The report noted a history of an in-service right ankle injury with a tow bar in March 1988 and subsequent development of a ganglion cyst over the area of the injury which required a surgical removal in 2001.  The Veteran complained of constant pain and throbbing of the right ankle over the area where the ganglion was removed.  X-ray of the bilateral ankles revealed no discrete fracture or discoloration; each calcaneal mortise was preserved and tiny calcaneal spurs were seen.  On physical examination, there was a scar measuring 1.5 inch long and 0.1 inch wide in the posterior aspect of the right heel, which was well-healed, nonadherent, tender and with no limitation of joint motion.  The diagnoses were a normal right foot examination and residuals of removal of a ganglion cyst of the right ankle with tenderness over the surgical scar.  The VA examiner concluded that the removed right heel ganglion cyst was not caused by or a result of the tow bar injury to the posterior right heel during active military duty in 1988.  In reaching this conclusion, the examiner noted that there was no documentation in the medical literature supporting the fact that ganglion lesions resulted from a single injury to a given anatomical area.  The examiner stated that there was some suggestion in the medical literature that these lesions might result from repetitive injury to a given anatomical area.  The examiner further stated that although this fact remained controversial, it was common to find these lesions in areas exposed to repetitive injury, which was not the case in the Veteran's claimed condition.

In July 2009, the Veteran's spouse reported that she has been married to the Veteran since March 1991 and that he always complained of discomfort and pain the right heel.  She observed that his right heel appeared abnormal or different from his left and that he has been experiencing swelling and discomfort to this day.

In May 2010, the Veteran submitted a written statement from J.S.W., D.O. who indicated that he had the opportunity to review the Veteran's past medical history and to perform a history and physical examination of the Veteran.  Dr. W. stated that the examination revealed chronic granulomatous tissue on the posterior aspect of the right heel, which was indurated, erythmatous and mildly inflamed.  It was noted that the area of granulomatous tissue was now superior to the previous surgical site from 2001.  Dr. W. opined that the injury that the Veteran sustained while in service caused chronic inflammation.  In support of this opinion, Dr. W. noted that the tissue removed was not a typical ganglion cyst but a collection of granulomatous tissue which had developed from the injury when he was struck by a tow bar in the posterior right heel area.  Dr. W. added that the Veteran continued to have chronic pain and inflammation in the posterior right heel area and that the scar tissue was now even superior to the surgical site.

During his May 2011 hearing before the Board, the Veteran testified that ever since his right heel injury in service, he had problems including constant dull pain.  At the time of his service separation in 1990, he had a knot in the right heel which became progressively worse.  He stated that the pain became unbearable when he had to do a lot of driving, which put pressure on his heel, and required a surgery in 2001.

In an October 2011 private medical evaluation report, the Veteran relayed the history of the right heel injury in March 1988.  He stated that the contusion felt fine and healed until 2001 at which time he developed a large ganglion on the back of the heel and underwent surgical excision.  He reported a painful scar from the surgery and pain on running for 10 to 15 minutes.  On physical examination, there was a healed surgical incision with no signs of a recurrence of the cyst but the area around the scar was tender on palpation.  J.M.D., M.D. opined that the current symptoms as likely as not are a direct result of the Veteran's contusion of the heel sustained in service and the ganglion cyst that subsequently developed.  Dr. D. offered the following rationale:

I feel strongly that the cyst was caused by the original injury since this is not a location where ganglion cysts are found spontaneously occurring.  It is then a posttraumatic ganglion cyst that formed and [the Veteran] [had] surgery on that with a resulting painful scar.  It is therefore tied to the incident that occurred in the military by way of primary causality.

In reviewing the medical evidence of record, there are currently diagnosed residuals of removal of a ganglion cyst of the right ankle with tenderness over the surgical scar, as well as chronic granulomatous tissue on the posterior aspect of the right heel.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Furthermore, the competent medical evidence of record links the Veteran's current diagnoses to his right heel/ankle injury in service.  In this regard, the Board finds very probative the aggregate of the opinions provided by the Veteran's private physicians who reviewed the Veteran's past medical history and performed a physical examination on him with respect to his current right heel/ankle condition.  Specifically, Dr. W. who is an orthopedist stated in May 2010 that the Veteran's right heel injury in service caused chronic inflammation and his ganglion cyst which was surgically removed in 2001 was a collection of granulomatous tissue which has developed from the tow bar injury in service.  Further, in October 2011, Dr. D. also opined that current right heel symptoms "as likely as not" were a direct result of the Veteran's contusion of the heel sustained in service and the ganglion cyst that subsequently developed and removed in 2001.

While private physicians appear to have relied upon the Veteran's reported history, the Board notes that the Veteran is competent to attest to the factual matters of which he had first-hand knowledge, such as the history of right heel injury in service and observable symptoms since his military service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Further, the Board notes that under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible to lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Here, the Board finds that the Veteran's testimony and lay statements submitted on his behalf regarding the in-service injury and continuing symptoms of right heel/ankle pain and discomfort, to be competent and credible evidence.  See id.;see also Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  The Board also highlights that there is no basis in the record to question the Veteran's credibility regarding his statements.  The statements by both the Veteran and his spouse indicate that the Veteran sustained a right heel injury in service and he continued to experience problems in the exact same area ever since that time.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  As there is no evidence of record that contradicts the Veteran's statements, they must be presumed to be accurate.  Any reasonable doubt regarding the accuracy of the Veteran's statements is resolved in favor of the Veteran.  See 38 C.F.R. § 5107(b).

The Board considered the July 2009 VA examiner's opinion.  While no medical opinion may be ignored, it is not error to favor the opinion of one competent medical expert over that of another.  Rather, the duty exists to assess the credibility and probative value of evidence, and greater probative weight may be assigned to one medical opinion than to another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The July 2009 VA examiner stated that it was common that ganglion lesions developed in areas exposed to repetitive injury rather than a single injury and therefore the Veteran's current condition was not related to the injury in service.  In rendering this opinion, the July 2009 VA examiner did not consider the Veteran's competent and credible testimony of continuity of symptomatology and heavily relied on the lack of documentation in the medical literature that ganglion lesions resulted from a single injury as opposed to repetitive injuries to a given anatomical area.  The value of a physician's statement is dependent, in part, upon the extent to which is reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Board finds more convincing the opinions provided by the private physicians because they were based on the Veteran's clinical data rather than on generalized medical theories.  To that effect, the Board finds significant Dr. W.'s finding that the tissue removed was not a typical ganglion cyst but a collection of granulomatous tissue which has developed from the contusion injury that occurred in service.

Accordingly, the Board finds that the evidence of record is, at the very least, in equipoise with regard to this claim.  Therefore, with application of the benefit of the doubt doctrine, service connection for residuals of a right heel/ankle injury, to include soft tissue damage and a scar involving the right ankle, is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for residuals of a right heel injury, to include soft tissue damage and a scar involving the right ankle, is granted.


REMAND

In a January 2009 rating decision, the RO denied the Veteran's claim of entitlement to service connection for residuals of a head injury, to include headaches.  In June 2009, the Veteran submitted a written statement wherein he requested the RO to reconsider the January 2009 denial and argued that his service treatment records supported his contention that he sustained a head trauma in service.  The Board finds that this constituted a timely notice of disagreement to the January 2009 rating decision.  However, the claims file does not contain a statement of the case (SOC) with regard to this issue.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case to the Veteran and his representative addressing the issue of entitlement to service connection for residuals of a head injury, to include headaches, pursuant to the Veteran's notice of disagreement with the January 2009 rating decision.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b).  If, and only if, an appeal is perfected as to any issue by a timely filed substantive appeal, the issue should be certified to the Board for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


